Name: 2006/1/EC: Council Decision of 21 December 2005 appointing two Lithuanian members and three Lithuanian alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2006-01-04; 2008-12-31

 4.1.2006 EN Official Journal of the European Union L 1/5 COUNCIL DECISION of 21 December 2005 appointing two Lithuanian members and three Lithuanian alternate members to the Committee of the Regions (2006/1/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Lithuanian Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions for the period 26 January 2002 to 25 January 2006 (1). (2) Two members seats on the Committee of the Regions have become vacant following the resignation of Mr Darius GUDELIS and the expiry of the mandate of Mr RamÃ «nas GARBARAVIÃ IUS; one alternate member's seat has become vacant following the resignation of Mr Alfredas PEKELIÃ ªNAS; two alternate members' seats will become vacant following the appointment as members of Mr Arnoldas ABRAMAVIÃ IUS and Mr Antanas GUSTAITIS, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which ends on 25 January 2006: (a) as members:  Mr Arnoldas ABRAMAVIÃ IUS, member of Zarasai district municipal council, in place of Mr RamÃ «nas GARBARAVIÃ IUS, and  Mr Antanas GUSTAITIS, mayor of Prienai district municipality, in place of Mr Darius GUDELIS; (b) as alternate members:  Mr Edmundas Ã Ã SNA, member of Raseiniai district municipal council, in place of Mr Arnoldas ABRAMAVIÃ IUS, and  Mr Vytautas RAÃ KAUSKAS, mayor of Visaginas district municipality, in place of Mr Antanas GUSTAITIS, and  Mr Povilas Ã ½AGUNIS, mayor of PanevÃ Ã ¾ys district municipality, in place of Mr Alfredas PEKELIÃ ªNAS. Article 2 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the day of its adoption. Done at Brussels, 21 December 2005. For the Council The President B. BRADSHAW (1) OJ L 24, 26.1.2002, p. 38.